Case 1:93-cr-00567-BB Document 355 Entered on FLSD Docket 05/22/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 93-cr-00567-BLOOM

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 JORGE ELIECER BUENO-SIERRA,

       Defendant.
 ______________________________/

                     ORDER DENYING MOTION TO APPOINT COUNSEL

        THIS CAUSE is before the Court upon the Defendant’s Notice of Appeal, ECF No. [352],

 and Motion to Appoint Counsel, ECF No. [353] (“Motion”). On May 6, 2019, the Court entered

 an order denying Defendant’s motion seeking a reduction in his sentence under the First Step Act

 of 2018, finding that Defendant is not eligible for relief because he was not convicted of a covered

 offense under the Act. See ECF No. [351] (“Order”). On May 21, 2019, Defendant filed his

 Notice of Appeal with respect to the Court’s Order, in which he also requests that the Court appoint

 counsel “in order to investigate and research, in order to make [a] determination on whether, which

 of the [“multiple – “different”] provisions and or clarifying changes in law, that he is entitled to

 receive relief under.” ECF No. [352] at 1. However, it is well settled that 18 U.S.C. § 3006A(c)

 does not provide a statutory right to counsel for a § 3582(c) motion, nor is there a constitutional

 right to counsel for this type of proceeding. United States v. Webb, 565 F.3d 789, 794-95 (11th

 Cir. 2009). As such, “the decision to appoint an attorney is left to the discretion of the district

 court.” Id. at 795. As the Court noted in its Order, the only provision of the First Step Act

 applicable to Defendant is section 404, under which Defendant is not eligible for relief because he
Case 1:93-cr-00567-BB Document 355 Entered on FLSD Docket 05/22/2019 Page 2 of 2
                                                             Case No. 93-cr-00567-BLOOM


 was convicted for offenses involving powder cocaine—not cocaine base, or crack. See Order,

 ECF No. [351]. Therefore, Defendant’s Motion, ECF No. [353], is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on May 22, 2019.




                                                 ________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of record

 Jorge Eliecer Bueno-Sierra
 43039-004
 Atlanta-USP
 United States Penitentiary
 Inmate Mail/Parcels
 Post Office Box 150160
 Atlanta, Georgia 30315




                                             2
